Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of January 26, 2021 has been received and entered.  With the entry of the amendment, claims 8-20 are withdrawn from examination, and claims 1-7 are pending for examination.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, and the species of nickel binder in the reply filed on October 13, 2020 is acknowledged.

Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 17, “the cutting process” lacks antecedent basis, and it is unclear what is intended.  A cutting process is referred to in claim 4, and so for the purpose of examination, it is understood that a cutting process where a laser is used to cut the compact to a smaller size as described in claim 4 is referred to, but applicant should clarify what is intended, without adding new matter.
Claim 2, this claim refers to binder comprising an active brazing alloy for PDC cutters that bonds PDC material directly to WC/Co substrate without metallization that eliminates steps in joining process and a strong, hermetic seal. This is confusing as to whether anything is required other than the binder meeting the ABA material requirements. PDC cutting material is not indicated as required to be present, so would it braze only if this is present?  Is the BN material, although not diamond, considered the PDC cutting material or is other PDC cutting material intended to be present, or is merely using the binder for such material desired?  Furthermore, the ABA is indicated to bond to WC/Co substrate, but again this is not indicated as required to be the substrate material, so is it optional to have a WC/Co substrate?  As to bonding without metallization, again is this optional?  Furthermore, it is not defined what is meant by “metallization” where the binder can be metal giving a metal coating material.  As to ABA eliminating steps in a joining process, again it is not indicated that joining is required other than coating or what steps would be eliminated and thus is unclear what is intended.  Furthermore, as to a strong, hermetic seal resistant to greater operating 
In the amendment of January 26, 2021, applicant’s attorney indicates that the Office’s understanding to simply have a minimal requirement of using as a binder a material that can be considered an ABA material is accepted.  The Examiner notes this acceptance, however, the confusing terminology and descriptions as discussed above remain in the claim and it remains unclear what is intended by the various phrasings as discussed above, and the rejection remains.
Claim 7, as to the compact having an octahedron shape after being cut, it is unclear if this refers to the resulting material being cut off or the compact remaining after pieces cut off.  For the purpose of examination, either is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.
In the amendment of January 26, 2021, applicant’s attorney indicates that the claim already refers to an octahedron shape after being cut.  The Examiner has reviewed this argument, however, the rejection is maintained.  It is still unclear if, after being cut, this refers to material that has been cut off, or the compact remaining after pieces cut off.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2011/0031026) in view of Liu, et al “Hardness of Polycrystalline Wurtsite Boron Nitride (wBN) Compacts” (hereinafter Liu article), Hsiao et al (US 2015/0284833), Kukino et al (US 6008153), Hahn (US 3632369), Sun et al (US 2015/0075714) and Preiser (US 5387776).
Claims 1: Oxford provides a methods of making drill bits and tools that can be used to drill subterranean formations, commonly used for drilling wellbores (note 0001, 0002), where the Examiner takes Official Notice that such bits and tools are conventionally used in the oil and gas drilling industry giving a suggested use for the bits and tools (and note the reference to standards from the American Petroleum Industry for the drill features, further indicating use in oil drilling at 0017) (as applicant has not traversed this position from the Office Action of October 26, 2020, it is understood to be agreed to).  Oxford further indicates that the process can include providing a binder (matrix) that would hold hard material particles and can be materials as claimed such as nickel alloy, iron alloy and cobalt alloy and so also understood to comprise the metals nickel, iron and cobalt, and where the hard material particles (compacts) can be boron nitride (0027), and since the same metal material would be provided, they would be understood to provide binding and coating strength as claimed, 
(A) As to using w-BN and c-BN compact material formed by performing an ultra-high-pressure, high-temperature operation on wurtzite boron nitride powder as the boron nitride material, Liu article teaches that w-BN powder can provide a starting material for synthesizing pure w-BN and c-BN bulk materials under ultra high pressure, high temperature condition including describing conditions for making both w-BN and c-BN material where compacts described formed, where the initial w-BN understood as pure since only w-BN described and impurities removed (note Results section, pages 1-2, Characterization section, page 3, figures 1, 2, and Method section, page 5), and where it is indicted how different hardnesses as a function of load force can be provided with w-BN, c-BN and mixes indicating the amount of w-BN and c-BN in a mix affects results, and the material is very thermally stable (figure 2, Characterization section, page 3).  Liu article further gives an example pressure of formation of 20 Gpa and temperature of 1250 degrees C (page 2, figure 1), and also indicates that the mixed w-BN and c-BN can be formed at a range of pressures and temperatures, indicating pressures from below 10 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), for example.


(C) As to the process being computer implemented, Sun describes how thermal spraying described as plasma spraying can be conventionally provided with computing devices (computers) 220 including with a programmable controller that can execute instructions including recipes that will cause the manufacturing machines to coat an article (that is, the plasma spraying) and also perform other features such a roughening, cleaning, machining an article and can provide multi-step processes for manufacturing an article (note figure 2 (note computer picture) and 0031-0040).  Therefore, it would In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, and here computer implementing would be a well known automatic means.
(D) Furthermore, as to the reducing, during the mixing, impurities introduced through the cutting process, and cutting the compact to a second size smaller than the first size using laser cutting tools (as in claim 4), and the shape after cutting being octahedron (as in claim 7), Liu article indicates that the pressure/temperature treatment gives a compact of a larger size than the initial w-BN powders used (note the use of plural powders, page 5, and pictures of micron sized powders figure 2, and the powders used to form a compact of a 2 mm height and 2.5 mm diameter cylinder, page 2), and so Liu article indicates forming a compact of 2 mm height by 2.5 mm diameter (page 2).  Oxford, on the other hand, wants the boron nitride to be in particle size dispersed in a matrix (0027) and Hsiao indicates particle sizes of 50-70 microns, for example, used for thermal spraying (0039), so it would be indicted that the compact needs to be broken 
Preiser further indicates how superhard material, including cBN, can be cut using lasers (laser cutting tools) to separate pieces from an initial shape/compact (column 2,lines 10-25, column 3, lines 1-25), where the shape to be cut can be defined by the laser, such as squares or rectangles (column 3, lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of Liu article, Hsiao, Kukino, Hahn and Sun to further include cutting the formed compact into desired shapes with laser cutting tools as suggested by Preiser to provide breaking down the compact to a desired particle size shape for use in the thermal spray coating as since when using Oxford in view of Liu article, Hsiao, Kukino, Hahn and Sun a larger size compact would be formed of the boron nitride material that would need to be broken down to smaller sizes to provide particle sizes of use in the process, and Preiser would describe how using laser cutting tools (where if more than one cutting tool desired, it would have been obvious to use as giving duplicative results of more cutting) can be used to provide desired size and shape pieces from an initial boron nitride article, and as to the specific shape used (for the resulting product or resulting remaining compact), this would be a matter of design choice, as Preiser indicates different shapes can be cut, and no showing of criticality has been shown for the shape used or resulting, allowing predictable and acceptable use of an octahedron shape.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (note paragraph 0079 of the specification as filed).
Claim 3, 4, 7: Liu article would indicate that the ultra high pressure, high temperature operation to make the w-BN and c-BN would include treating the pure w-BN powder to pressure at approximately 10-20 GPa (figure 1(a) and pages 2, 5), with a discussed example at 20 GPa and heating at a heating rate of 100 degrees C/min and cooling at a cooling rate of 50 degrees C/min (page 5), giving suggested treatment to use.  Furthermore, it would have been obvious to optimize the pressure from the ranges given in figure 1(a) of Liu article, as discussed for claim 1 above, giving a pressure of approximately 17 GPa, and it would be suggested to use the above described heating and cooling rates, as Liu article describes how such rates can be used in the process. Furthermore, Liu article indicates that the treatment gives a compact of a larger size than the initial w-BN powders used (note the use of plural powders, page 5, and pictures of micron sized powders figure 2, and the powders used to form a compact of a 2 mm height and 2.5 mm diameter cylinder, page 2).  The further features of claims 4 and 7 would be suggested from the teaching of Preiser as discussed for claim 1, part (D) above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of Liu article, Hsiao, Kukino, Hahn, Sun and Preiser as applied to claims 1, 3, 4 and 7 above, and further in view of Kapoor et al (US 5523158).
Claim 2: noting the 35 USC 112 rejections above as to claim 2, it is understood that what is required is an active brazing alloy as part of the binder used.  Oxford, as discussed for claim 1, provides that the binder/matrix can be a nickel based alloy or titanium based alloy (0027). Oxford also notes that the erosion resistant material may also comprise a brazed carbide (e.g. tungsten carbide cladding) (0028).  Kapoor discusses cutting tools that contain diamond cutting elements (column 1, lines 5-10), noting that such inserts can conventionally be based on polycrystalline diamond compact (that is, polycrystalline compact diamond, as well) with high temperature braze alloys used to adhere a diamond film to tungsten carbide, where such braze alloys contain metals that improve the wetting of the braze alloys on the diamond film, where metals have been referred to as “active metals” and where the alloys are active brazing alloy and where such metals include nickel, titanium, tantalum, chromium, and the like, and where titanium is considered best, and the brazes can also contain materials such as silver, gold (column 1, line 15 through column 2, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of Liu article, Hsiao, Kukino, Hahn, Sun and Preiser to further include active brazing materials in the matrix as suggested by Kapoor with an expectation of helping with the additional brazed carbide cladding, because Oxford indicates matrixes with materials such as nickel and carbide indicated as active materials, and can be alloys so with additional material, and .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of Liu article, Hsiao, Kukino, Hahn, Sun and Preiser as applied to claims 1, 3, 4 and 7 above, and further in view of Taguchi et al (US 4129437).
Claim 5: As to the identifying too large pieces and recutting the too large pieces, as discussed for claim 4 above, it would be suggested to cut the compact into sizes usable for the coating and thermal spraying process.  As a result, there would be a size range desired, since if particles too large they would not meet the requirements for the coating or thermal spraying, and thus it would be at least suggested to provide a threshold size range over which too large particles would be identified not to be used.
Furthermore, Taguchi indicates how when providing a compact (pellet) of a larger size (column 6, lines 1-10) and breaking down to a desired size (here by crushing to a smaller desired size range), it is well known to identify sizes greater than the desired range (that is, over a threshold or top size desired) left after breaking down and to return such overly large particles to the size reducing process (here the crushing process) so as to be retreated to reduce sizes (column 6, lines 5-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of Liu article, Hsiao, Kukino, Hahn, Sun and Preiser to check the pieces of the compact that have been laser cut and identify pieces .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of Liu article, Hsiao, Kukino, Hahn, Sun, Preiser and Taguchi as applied to claim 5 above, and further in view of Kim et al (US 2003/0052098).
Claim 6: As to cooling the compact with a cooling liquid during the cutting process, Kim describes cutting using a laser, where it is indicated to rapidly cool the substrate to optimize the cutting speed and maintain cutting characteristic (0018, 0038), where the process includes heating a cutting path formed on the substrate with a laser, applying the liquid coolant to the heated cutting path to help partially cut the path to a depth (where it would also cool), then further heating with the laser to fully cut along the cutting path, such that there is cooling during the cutting process that includes cutting (note claims 6-8, figure 5, 0022, 0038-0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of Liu article, Hsiao, Kukino, Hahn, Sun, Preiser and Taguchi to further provide cooling with a cooling liquid during the cutting as described .

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2011/0031026) in view of EP 3 333 141 (hereinafter ‘141), Hsiao et al (US 2015/0284833), Kukino et al (US 6008153), Hahn (US 3632369), Sun et al (US 2015/0075714) and Preiser (US 5387776).
Claim 1: Oxford provides a methods of making drill bits and tools that can be used to drill subterranean formations, commonly used for drilling wellbores (note 0001, 0002), where the Examiner takes Official Notice that such bits and tools are conventionally used in the oil and gas drilling industry giving a suggested use for the bits and tools (and note the reference to standards from the American Petroleum Industry for the drill features, further indicating use in oil drilling at 0017) (as applicant has not traversed this position from the Office Action of October 26, 2020).  Oxford further indicates that the process can include providing a binder (matrix) that would hold hard material particles and can be materials as claimed such as nickel alloy, iron alloy and cobalt alloy and so also understood to comprise the metals nickel, iron and cobalt, and where the hard material particles (compacts) can be boron nitride (0027), and since the same metal material would be provided, they would be understood to provide binding and coating strength as claimed, or at least predictably and acceptably 
(A) As to using w-BN and c-BN compact material formed by performing an ultra-high-pressure, high-temperature operation on pure wurtzite boron nitride powder as the boron nitride material, ‘141 indicates that desirable wBN and cBN composite material can be provided by a treatment operation including high temperature and high pressure on an initial wBN material powder to synthesize a wBN and cBN composite material, which would be a tough material that can be used for cutting, wear-resisting and grinding tools (0001, 0023, 0035, 0038-0039), where wBN provides for preventing cracks (0057), where the treatment includes a treating (the second step of treating) under a condition of 8-20 GPa and temperature of 1200-2300 degrees C, both of which overlap the claimed ranges (0035), where it would be understood that a compact would be formed as the material is sintered to form a polycrystal, grains of the cBN and wBN are bonded together and a dense structure is formed  (0035-0038, 0058), where multiple powders are provided, put together and sintered under high temperature and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford to use w-BN powder to synthesize a compact of w-BN and c-BN by an ultra high pressure, high temperature operation as claimed to provide a desirably tough and crack resistant boron nitride material as suggested by ‘141 and then to use this material to form the particles for the boron nitride material to use to provide a desirable hard boron nitride material in the coating as described by Oxford, since Oxford indicates using boron nitride particles as a hard material in the coating and ‘141 would indicates how desirable w-BN and c-BN material can be formed as a tough and crack resistant BN material as discussed above, and would be formed into a compact from the powders and and be suggested to be formed using w-BN powder as an starting material for forming w-BN and c-BN.  Furthermore, ‘141 suggests using overlapping pressure and temperature ranges to that claimed, of 8-20 GPa and 1200-2300 degrees C, and it would have been obvious to optimize from the ranges claimed for the best results, giving values in the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(B)  As to producing a binder-compact mixture by turbulently mixing the binder with the compact material in a paddle mixer within a vacuum, Hsiao describes how feedstock material can be coated on a substrate by thermal spraying processes such as plasma spraying, and HVOF (0038), where the feedstock can be a mixture of a metal powder material that can include nickel, nickel alloy, cobalt, cobalt alloy, iron, iron alloy 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘141 to mix powders of the formed BN compact and the binder material turbulently in a paddle mixer under vacuum to provide a desirable combination of BN compact material with layered binder to provide a desirable powder material for thermal spraying as suggested by Hsiao, Kukino and Hahn since Oxford wants to thermal spray the BN powder and 
 (C) As to the process being computer implemented, Sun describes how thermal spraying described as plasma spraying can be conventionally provided with computing devices (computers) 220 including with a programmable controller that can execute instructions including recipes that will cause the manufacturing machines to coat an article (that is, the plasma spraying) and also perform other features such a roughening, cleaning, machining an article and can provide multi-step processes for manufacturing an article (note figure 2 (note computer picture) and 0031-0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘141, Hsiao, Kukino and Hahn to use a computer implemented method using a computer as suggested by Sun as providing a conventional computer control and implementation of a process recipe for coating since Oxford desires thermal spraying and Sun shows how computer implementation at least for coating is conventional and further would indicate other processing steps can also be In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, and here computer implementing would be a well known automatic means.
(D) Furthermore, as to the reducing, during the mixing, impurities introduced through the cutting process, and cutting the compact to a second size smaller than the first size using laser cutting tools (as in claim 4), and the shape after cutting being octahedron (as in claim 7), ‘141 would indicate forming a composite/compact of polycrystal that can be made up from the powder material and can be of a size to form an entire cutting tool, etc. (0064, 0068-0069, and note discussion for part (B) above). Oxford, on the other hand, wants the boron nitride to be in particle size dispersed in a matrix (0027) and Hsiao indicates particle sizes of 50-70 microns, for example, used for thermal spraying (0039), so it would be suggested that the compact that would be made up of multiple powders sintered together would be larger than powders to be used for thermal spraying and should be broken down to smaller particle sizes to use for the thermal spraying application with the matrix (binder).
Preiser further indicates how superhard material, including cBN, can be cut using lasers (laser cutting tools) to separate pieces from an initial shape/compact (column 2,lines 10-25, column 3, lines 1-25), where the shape to be cut can be defined by the laser, such as squares or rectangles (column 3, lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.), and further this cut down compact would be used in the mixing step since the material needs to be combined with the binder before the thermal spraying,  Furthermore, the above described mixing process would be understood to act to give reducing, during mixing, impurities introduced during the cutting process, since the same mixing under vacuum described by applicant as reducing impurities would be provided. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (note paragraph 0079 of the specification as filed).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun and Preiser as applied to claim 1 above, and further in view of Kapoor et al (US 5523158).
Claim 2: noting the 35 USC 112 rejections above as to claim 2, it is understood that what is required is an active brazing alloy as part of the binder used.  Oxford, as discussed for claim 1, provides that the binder/matrix can be a nickel based alloy or titanium based alloy (0027). Oxford also notes that the erosion resistant material may also comprise a brazed carbide (e.g. tungsten carbide cladding) (0028).  Kapoor discusses cutting tools that contain diamond cutting elements (column 1, lines 5-10), noting that such inserts can conventionally be based on polycrystalline diamond compact (that is, polycrystalline compact diamond, as well) with high temperature braze alloys used to adhere a diamond film to tungsten carbide, where such braze alloys contain metals that improve the wetting of the braze alloys on the diamond film, where metals have been referred to as “active metals” and where the alloys are active brazing alloy and where such metals include nickel, titanium, tantalum, chromium, and the like, and where titanium is considered best, and the brazes can also contain materials such as silver, gold (column 1, line 15 through column 2, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun and Preiser to further include active brazing materials in the matrix .

Claims 3, 4 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun and Preiser as applied to claim 1 above, and further in view of WO 2018/167022 (hereinafter ‘022).
Claim 3, 4, 7: as to the forming of the compact to have a first size greater than particles of the w-BN, as discussed above, ‘141 indicates making composites/compacts formed of sintered together powders from a starting material of w-BN indicating that it would be at least suggested that the compact formed would be of a size greater than then particles of the starting material (which here would be the w-BN).  Furthermore, as to the pressure used for pressurizing the starting material (which here would be pure w-BN), ‘141 indicates that it can be 8-20 GPa, for example, and as discussed for claim 1 above, it would have been obvious to optimize to optimize the pressure within this range, giving a value in the claimed range of approximately 17 GPa when sintering, for example.
As to the heating and cooling rate, ‘022 describes making polycrystalline BN that includes providing precursor powders and heating (sintering) at 1000-2200 degrees C 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun and Preiser to further provide a heating rate of 100 degrees C/min as suggested by ‘022 with an expectation of predictably acceptable results, as ‘141 notes using similar pressure ranges and heating temperatures as ‘022  to form polycrystalline BN and ‘022 notes that the heating rate in such a process would be 100 degrees C/min.  Furthermore, as to the cooling rate, while ‘022 describes a higher cooling rate of 200 degrees C/min in examples, ‘022 also indicates that that the heating rate can change, indicating that the heating rate is not critical, and since cooling rate is similar to the heating rate in ‘022 it is understood that there can also be variation in the cooling rate, allowing optimization to the claimed range. Note also MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Here, there is no showing of criticality.
The further features of claims 4 and 7 would be suggested from the teaching of Preiser as discussed for claim 1, part (D) above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun, Preiser and  ‘022 as applied to claims 3, 4 and 7 above, and further in view of Taguchi et al (US 4129437).
Claim 5: As to the identifying too large pieces and recutting the too large pieces, as discussed for claim 4 above, it would be suggested to cut the compact into sizes usable for the coating and thermal spraying process.  As a result, there would be a size range desired, since if particles too large they would not meet the requirements for the coating or thermal spraying, and thus it would be at least suggested to provide a threshold size range over which too large particles would be identified not to be used.
Furthermore, Taguchi indicates how when providing a compact (pellet) of a larger size (column 6, lines 1-10) and breaking down to a desired size (here by crushing to a smaller desired size range), it is well known to identify sizes greater than the desired range (that is, over a threshold or top size desired) left after the breaking down and to return such overly large particles to the size reducing process (here the crushing process) so as to be retreated to reduce sizes (column 6, lines 5-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun, Preiser and  ‘022  to check the pieces of the compact that have been laser cut and identify pieces that are greater than a threshold size desired for the claimed process and return the pieces that are too large for recutting to be in the desired size range as suggested by Taguchi, since Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun, Preiser and  ‘022  would suggest to cut the compact to desirable size ranges for use in the process as claimed and Taguchi would indicate how it is conventional when breaking down an initial article to a desired size range, it is well known to identify particles too large for .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun, Preiser, ‘022 and Taguchi as applied to claim 5 above, and further in view of Kim et al (US 2003/0052098).
Claim 6: As to cooling the compact with a cooling liquid during the cutting process, Kim describes cutting using a laser, where it is indicated to rapidly cool the substrate to optimize the cutting speed and maintain cutting characteristic (0018, 0038), where the process includes heating a cutting path formed on the substrate with a laser, applying the liquid coolant to the heated cutting path to help partially cut the path to a depth (where it would also cool), then further heating with the laser to fully cut along the cutting path, such that there is cooling during the cutting process that includes cutting (note claims 6-8, figure 5, 0022, 0038-0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘141, Hsiao, Kukino, Hahn, Sun, Preiser, ‘022 and Taguchi to further provide cooling with a cooling liquid during the cutting as described by Kim with an expectation of providing a further faster cutting as the boron nitride as a further ceramic would be expected to beneficially also have optimized cutting speed (where Preiser also indicates how pressure can be provided (where the coolant would provide pressure) to help cleave and break pieces from the plate (compact)) (column 3, lines 20-30, and 40-45), and Kim indicates how temperature changes can also help with this.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford (US 2011/0031026) in view of CN 109437920 (hereinafter ‘920), Utkin, et al “Shock Compressibility and Spallation Strength of Cubic Modification of Polycrystalline Boron Nitride” (hereinafter Utkin article), Hsiao et al (US 2015/0284833), Kukino et al (US 6008153), Hahn (US 3632369), Sun et al (US 2015/0075714) and Preiser (US 5387776).
Claim 1: Oxford provides a methods of making drill bits and tools that can be used to drill subterranean formations, commonly used for drilling wellbores (note 0001, 0002), where the Examiner takes Official Notice that such bits and tools are conventionally used in the oil and gas drilling industry giving a suggested use for the bits and tools (and note the reference to standards from the American Petroleum Industry for the drill features, further indicating use in oil drilling at 0017) (as applicant has not traversed this position from the Office Action of October 25, 2020, it is understood to be agreed to).  Oxford further indicates that the process can include providing a binder (matrix) that would hold hard material particles and can be materials as claimed such as nickel alloy, iron alloy and cobalt alloy and so also understood to comprise the metals nickel, iron and cobalt, and where the hard material particles (compacts) can be boron nitride (0027), and since the same metal material would be provided, they would be understood to provide binding and coating strength as claimed, or at least predictably and acceptably provide these results, since the same metal binder materials claimed would be included in the taught materials, and so understood to give the same results.  Furthermore, it would have been at least obvious to one of ordinary skill in the art that the binder material would be manufactured to be provided, since to use the metal material described, a material would need to be provided in a usable state 
(A) As to using w-BN and c-BN compact material formed by performing an ultra-high-pressure, high-temperature operation on wurtzite boron nitride powder as the boron nitride material,  ‘920 indicates that desirable wBN and cBN superhard composite material can be provided by high temperature and high pressure treatment to raw materials, which resulting composite material can have mechanical properties/hardness equivalent or better than cBN and higher thermal stability (description translation, page 1), where the raw material powders for treatment can be materials with different crystal structures (description translation, page 1), and can optionally be c-BN or amorphous BN (and since optional not limited to this)(description translation, page 3), where the pressure of the treatment to provide w-BN and c-BN composite (the second aspect) can include a range of 8-25 GPa, including points in the claimed range, such as 10 or 15 GPa (description translation, page 2), the pressure indicated as ultra high by applicant, and polycrystalline material formed (description translation, page 7), further ‘920 indicates simply w-BN can be formed (first aspect) at a pressure of 18-25 GPa and a temperature of 1100-1300 degrees C (description translation, page 2), and for forming w-BN and c-BN composite, the temperature can be greater than 1300-2200 degrees C (description translation, page 2).  Therefore, for the range of 18-25 GPa pressure and temperature of 1100-1300 degrees C it is indicted that simply w-BN will be formed.  However, it is not indicated that for 8-just under 18 GPa 
	Furthermore, Utkin article describes how simply finely divided w-BN (page 628, and so understood to be pure w-BN or at least include pure w-BN) can be used to form a combination of c-BN and w-BN (page 628) using high temperature and pressure (abstract), and therefore pure w-BN would be understood by one of ordinary skill in the art to be an acceptably raw material for the material formation of ‘920.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford to use pure w-BN powder to synthesize a compact of w-BN and c-BN by an ultra high pressure, such as 10 or 15 GPa, and high temperature operation to provide a desirably hard boron nitride material that can have desirable superhardness and thermal stability as suggested by ‘920 and Utkin article and then to use this material to form the particles for the boron nitride material to use to provide a desirable hard boron nitride material in the coating as described by Oxford, since Oxford indicates using boron nitride particles as a hard material in the coating and ‘920 and Utkin article would indicates how desirable w-BN and c-BN material can be formed as a hard BN material as discussed above, and be suggested to be formed using pure w-BN powder as a known starting material for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)”
(B)  As to producing a binder-compact mixture by turbulently mixing the binder with the compact material in a paddle mixer within a vacuum, Hsiao describes how feedstock material can be coated on a substrate by thermal spraying processes such as plasma spraying, and HVOF (0038), where the feedstock can be a mixture of a metal powder material that can include nickel, nickel alloy, cobalt, cobalt alloy, iron, iron alloy and a ceramic material that can include boron nitride, where it is described that the ceramic material is coated with metal that can be cobalt, nickel or aluminum (oo36).  Kukino further describes how high pressure phase grains of BN and binder can be homogeneously dispersed by optimizing mixing-crushing conditions (column 9, lines 40-50) and describes dry mixing cBN powder and Al or intermetallic with Al in rotary 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920 and Utkin to mix powders of the formed BN compact and the binder material turbulently in a paddle mixer under vacuum to provide a desirable combination of BN compact material with layered binder to provide a desirable powder material for thermal spraying as suggested by Hsiao, Kukino and Hahn since Oxford wants to thermal spray the BN powder and binder/matrix material, ‘920 and Utkin article suggests the BN material to use, and Hsiao would indicate to spray mixtures of metal material and BN, including with metal coating on the BN, and Kukino indicates how mixing of BN powder and metal materials can be provided that also efficiently gives coating on the BN powder using mixing under vacuum, with Hahn further indicating how a high speed mixer with 
 (C) As to the process being computer implemented, Sun describes how thermal spraying described as plasma spraying can be conventionally provided with computing devices (computers) 220 including with a programmable controller that can execute instructions including recipes that will cause the manufacturing machines to coat an article (that is, the plasma spraying) and also perform other features such a roughening, cleaning, machining an article and can provide multi-step processes for manufacturing an article (note figure 2 (note computer picture) and 0031-0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920, Utkin article, Hsiao, Kukino and Hahn to use a computer implemented method using a computer as suggested by Sun as providing a conventional computer control and implementation of a process recipe for coating since Oxford desires thermal spraying and Sun shows how computer implementation at least for coating is conventional and further would indicate other processing steps can also be computer implemented, which would further indicate to computer implement the thermal spraying and other processing steps in the combined process using a computer. Note as well, as discussed in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is 
(D) Furthermore, as to the reducing, during the mixing, impurities introduced through the cutting process, and cutting the compact to a second size smaller than the first size using laser cutting tools (as in claim 4), and the shape after cutting being octahedron (as in claim 7), ‘920 indicates that cylindrical structures can be formed with diameter of 3 mm to 1 cm and height of 3 mm to 1 cm (description translation, page 5), and notes for example of starting powder material can be of 10-500 nm (page 3), indicating that it would be at least suggested that the compact formed would be of a size greater than then particles of the starting material (which here would be the pure w-BN).  Oxford, on the other hand, wants the boron nitride to be in particle size dispersed in a matrix (0027) and Hsiao indicates particle sizes of 50-70 microns, for example, used for thermal spraying (0039), so it would be suggested that the compact would need to be broken down to smaller particle sizes to use for the thermal spraying application with the matrix (binder).
Preiser further indicates how superhard material, including cBN, can be cut using lasers (laser cutting tools) to separate pieces from an initial shape/compact (column 2,lines 10-25, column 3, lines 1-25), where the shape to be cut can be defined by the laser, such as squares or rectangles (column 3, lines 10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn and Sun to further include cutting the formed compact into desired shapes with laser cutting tools as suggested by Preiser to provide breaking down the compact to a desired particle size shape for use in the thermal spray coating as since when using Oxford in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.), and further this cut down compact would be used in the mixing step since the material needs to be combined with the binder before the thermal spraying,  Furthermore, the above described mixing process would be understood to act to give reducing, during mixing, impurities introduced during the cutting process, since the same mixing under vacuum described by applicant as reducing impurities would be provided. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (note paragraph 0079 of the specification as filed).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun and Preiser as applied to claim 1 above, and further in view of Kapoor et al (US 5523158).
Claim 2: noting the 35 USC 112 rejections above as to claim 2, it is understood that what is required is an active brazing alloy as part of the binder used.  Oxford, as discussed for claim 1, provides that the binder/matrix can be a nickel based alloy or titanium based alloy (0027). Oxford also notes that the erosion resistant material may also comprise a brazed carbide (e.g. tungsten carbide cladding) (0028).  Kapoor discusses cutting tools that contain diamond cutting elements (column 1, lines 5-10), noting that such inserts can conventionally be based on polycrystalline diamond compact (that is, polycrystalline compact diamond, as well) with high temperature braze alloys used to adhere a diamond film to tungsten carbide, where such braze alloys contain metals that improve the wetting of the braze alloys on the diamond film, where metals have been referred to as “active metals” and where the alloys are active brazing alloy and where such metals include nickel, titanium, tantalum, chromium, and the like, and where titanium is considered best, and the brazes can also contain materials such as silver, gold (column 1, line 15 through column 2, line 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun and Preiser to further include active brazing materials in the matrix as suggested by Kapoor with an expectation of helping with the additional brazed carbide cladding, because Oxford indicates matrixes with materials such as nickel and carbide indicated as active materials, and can be alloys so with additional material, and further provides that additional brazed carbide cladding can be provided, .

Claim 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun and Preiser as applied to claim 1 above, and further in view of WO 2018/167022 (hereinafter ‘022).
Claim 3, 4 and 7: as to the forming of the compact to have a first size greater than particles of the pure w-BN, ‘920 indicates that cylindrical structures can be formed with diameter of 3 mm to 1 cm and height of 3 mm to 1 cm (description translation, page 5), and notes for example of starting powder material can be of 10-500 nm (page 3), indicating that it would be at least suggested that the compact formed would be of a size greater than then particles of the starting material (which here would be the pure w-BN).  Furthermore, as to the pressure used for pressurizing the starting material (which here would be the pure w-BN), ‘920 indicates that it can be in the range of 8-25 GPa, for example), and it would have been obvious to optimize from the taught range, giving a value in the claimed range of approximately 17 GPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As to the heating and cooling rate, ‘022 describes making polycrystalline BN that includes providing precursor powders and heating (sintering) at 1000-2200 degrees C and a pressure of at least 6 GPa (note pages 1, 2).  It is described that the heating rate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920, Liu article, Hsiao, Kukino, Hahn, Sun and Preiser to further provide a heating rate of 100 degrees C/min as suggested by ‘022 with an expectation of predictably acceptable results, as ‘920 notes using similar pressure ranges and heating temperatures as ‘022  to form polycrystalline BN and ‘022 notes that the heating rate in such a process would be 100 degrees C/min.  Furthermore, as to the cooling rate, while ‘022 describes a higher cooling rate of 200 degrees C/min in examples, ‘022 also indicates that that the heating rate can change, indicating that the heating rate is not critical, and since cooling rate is similar to the heating rate in ‘022 it is understood that there can also be variation in the cooling rate, allowing optimization to the claimed range. Note also MPEP 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Here, there is no showing of criticality.
Furthermore, the features of claims 4 and 7 would be suggested as discussed in for claim 1, part (D) above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun, Preiser and  ‘022 as applied to claims 3, 4 and 7 above, and further in view of Taguchi et al (US 4129437).
Claim 5: As to the identifying too large pieces and recutting the too large pieces, as discussed for claim 4 above, it would be suggested to cut the compact into sizes usable for the coating and thermal spraying process.  As a result, there would be a size range desired, since if particles too large they would not meet the requirements for the coating or thermal spraying, and thus it would be at least suggested to provide a threshold size range over which too large particles would be identified not to be used.
Furthermore, Taguchi indicates how when providing a compact (pellet) of a larger size (column 6, lines 1-10) and breaking down to a desired size (here by crushing to a smaller desired size range), it is well known to identify sizes greater than the desired range (that is, over a threshold or top size desired) left after the breaking down and to return such overly large particles to the size reducing process (here the crushing process) so as to be retreated to reduce sizes (column 6, lines 5-60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun, Preiser and ‘022 to check the pieces of the compact that have been laser cut and identify pieces that are greater than a threshold size desired for the claimed process and return the pieces that are too large for recutting to be in the desired size range as suggested by Taguchi, since Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun, Presier and ‘022 would suggest to cut the compact to desirable size ranges for use in the process as claimed and Taguchi would indicate how it is conventional when breaking down an initial article to a desired size range, it is well known to identify .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun, Preiser, ‘022 and Taguchi as applied to claim 5 above, and further in view of Kim et al (US 2003/0052098).
Claim 6: As to cooling the compact with a cooling liquid during the cutting process, Kim describes cutting using a laser, where it is indicated to rapidly cool the substrate to optimize the cutting speed and maintain cutting characteristic (0018, 0038), where the process includes heating a cutting path formed on the substrate with a laser, applying the liquid coolant to the heated cutting path to help partially cut the path to a depth (where it would also cool), then further heating with the laser to fully cut along the cutting path, such that there is cooling during the cutting process that includes cutting (note claims 6-8, figure 5, 0022, 0038-0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oxford in view of ‘920, Utkin article, Hsiao, Kukino, Hahn, Sun, Preiser, ‘022 and Taguchi to further provide cooling with a cooling liquid during the cutting as described by Kim with an expectation of providing a further faster cutting as the boron nitride as a further ceramic would be expected to beneficially also have optimized cutting speed (where Preiser also indicates how pressure can be provided (where the coolant would provide pressure) to help cleave and break pieces from the plate (compact)) (column 3, lines 20-30, and 40-45), and Kim indicates how temperature changes can also help with this.

Double Patenting
The provisional rejection of claims 1 and 3-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/524935 (hereinafter ‘935) in view of Oxford et al (US 2011/0031026) is withdrawn due to the amendments of January 26, 2021 giving a different scope to the claims, including the present claims having a pressure range of 10-17 GPa, differing from the approximately 20 GPa of ‘935.

It is noted that EP 3 333 141 was provided with the IDS of January 26, 2021.

Note, for example, the definition of “paddle” in The Free Dictionary, where a paddle is described as having a blade form (note pages 1-2).

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered. 
(A) Note the new references and new combinations of references provided due to the amendments to the claims, including the new reference to Hahn, and EP 3 333 141.
(B) As to the rejections using Liu article, applicant has provided a 35 USC 102(b)(2)(c) statement, that the present invention and Liu article are commonly owned.  However, the Examiner notes that 35 USC 102(b)(2)(c) does not apply to Liu article.  Liu article was published 15 July 2019, so before the earliest priority date of the present application of July 29, 2019.  Therefore, Liu article was applied under 35 USC 102(a)(1) (disclosure with prior public availability date) and therefore to exclude the use of Liu 
(C) As to the 35 USC 103 rejections, applicant further argues that as to the claimed features, the Office Action has appeared to offer paragraph 0036 of Hsiao as mixing a ceramic powder with a metal coating, a metal powder and a bonding agent to form a mud mixture and granulating a sintering the mud mixture in a vacuumed environment at between 900 and 1100 degrees C, but that this fails to consider the using the computer(s), the binder compact mixture, the turbulently mixing the wBN and cBN compact with the binder in a vacuum in a paddle mixer,  and reducing during the mixing impurities introduced in the coating process, and that Hsiao would not provide all these features.
The Examiner has reviewed these arguments, however, the rejections above are maintained. Hsiao has not been provided as to all the features claimed, rather the above provided combinations of references suggest all the features claimed.  As to Hsiao, applicant refers to what is actually paragraph 0037 of Hsiao.  The Examiner cited paragraph 0036 of Hsiao as to the conventional providing have BN coated with metal for thermal spraying.  As to the actual mixing process, Kukino and the new reference to Hahn are cited as to the mixing features as discussed in the rejections above.  The using of the computers is suggested by Sun as discussed in the rejections above.  The providing of the w-Bn and c-BN compact is suggested by the various references to Liu article or EP ‘141 or CN ‘920 and Utkin article.  The reducing during the mixing of impurities from the cutting process is suggested by following the mixing process and cutting process as discussed in the rejections, where following the same process as In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	(D) As to the provisional double patenting rejection, this is withdrawn as discussed above, due to the amendments to the claims changing the scope of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718